DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 recite the limitation "the heap" in lines 1 and 1, respectively.  Both claims depend from claim 1, which originally described “a heap” but was removed in the amended claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 recite the limitations "the garbage collector" and “the heap” in lines 1 and 1, respectively.  Both claims depend from claim 11, which originally described “a garbage collector” and “a heap” but were removed in the amended claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  area in the memory…”.  Based on the specification and claim 1 it is believed that this is instead supposed to read “create an arena in the memory”.  This is further supported by the fact that the following limitation in claim 11, “allocate with the framework a plurality of objects into the arena in memory” is written as if the previous limitation introduced “an arena”.  Examiner also notes that a similar limitation is present in claim 17 but was not amended to “the arena” and should be corrected after correcting the “create an arena in memory” limitation.  
Allowable Subject Matter
Claims 1, 2, and 5 – 9 are allowed.
Claims 4, 14 – 16, and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner agrees, in view of the amendments to the claims and the arguments provided by the Applicant, that the cited prior art does not teach or suggest all of the limitations in the claims.  Shorb et al. US Patent No. 10459849 describes a system for scheduling operations in an access-controlled region of memory, specifically that the operations can include copying data from one memory region to another memory region locking a memory from access, allocating a memory region, and deallocating a memory region within the memory but it does not explicitly teach or suggest all of the limitations currently claimed.  Shamis et al. US Patent Application Publication No. 2017/0149890 and Suzue et al. US Patent Application Publication No. 2017/0075856 describe a low latency RDMA-Based distributed storage, specifically that Steensgaard et al. US Patent Application Publication No. 2005/0065973 describes a system for region-based memory management for object-oriented programs, specifically the instrumentation for decrementing reference counters additionally includes instrumentation to de-allocate regions and the objects contained in them but it does not explicitly teach or suggest all of the limitations currently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
January 29, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136